Citation Nr: 0504781	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1968.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss with an initial disability rating of 0 
percent.  In a September 2003 rating decision, the RO revised 
the initial rating to 10 percent from the effective date of 
service connection.


FINDING OF FACT

The veteran has an average puretone threshold for the right 
ear of 34 decibels and for the left ear of 41 decibels, with 
speech discrimination for the right ear of 64 percent and for 
the left ear of 84 percent.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
10 percent for bilateral hearing loss have not been met at 
any time from the effective date of service connection to the 
present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from the initial rating assigned to service-
connected bilateral hearing loss.  The entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85(h), Table VI or VIa and Table VII (2004).  Table VI 
correlates the average puretone threshold, measured in 
decibels (the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech (based one use of the Maryland CNC word list to 
determine speech discrimination), providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  If the veteran cannot 
accomplish the speech discrimination because of a language 
impediment or certain other exceptional characteristics of 
his or her hearing, see 38 C.F.R. § 4.86 (2004), table VIa is 
used, producing a roman numberal based on puretone threshold 
only.  The table is applied separately for each ear to derive 
the values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI or VIa.  See 
38 C.F.R. § 4.85 (2004).

The veteran's disability rating is based on puretone 
audiometry performed in a VA examination of October 2001 and 
on speech discrimination testing performed in a VA 
examination of April 2002.

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
45
40
40
LEFT
NA
35
40
45
45

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 38 decibels in the right ear, and 41 decibel in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and of 84 percent in 
the left ear.  These findings correspond to level V hearing 
in the right ear and II in the left ear, which result in a 10 
percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 
4.86, Table VII.  

The veteran had suffered multiple strokes prior to the 
October 2001 audiology examination, which left him unable to 
speak.  The examiner reported the data for the veteran's 
puretone test only, because the veteran was unable to respond 
to repeat the words of the speech discrimination test to 
demonstrate his speech discrimination.  The puretone data 
alone resulted in a noncompensable rating.  Upon retesting in 
April 2002, the veteran was able to accomplish the speech 
discrimination test with the above results.

There is no reason to find that his hearing has changed 
during the period under consideration in this appeal.  The 
two tests were six months apart.  The veteran has not 
reported any change in his hearing during that time.  There 
is no reason to conclude that his speech discrimination would 
have been better or worse had it been measured 
contemporaneously with the puretone test, or that his 
puretone thresholds would have been higher or lower had it 
been measured contemporaneously with the speech 
discrimination test.  The evidence tends to show no change in 
the veteran's hearing during the period under review that 
would permit staging the rating.  Fenderson, 12 Vet. App. 
119. 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2004).  However, the results of the audiological 
evaluations of record do not show these findings as described 
above, and a higher evaluation is not warranted.

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher evaluation for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The disability rating results from the application of a 
formula to the data.  It is objective and the 10 percent 
rating is the rating prescribed by regulation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

In letters of December 2000 and April 2001, prior to the 
rating decision that granted service connection for bilateral 
hearing loss, VA notified the veteran by letter of the 
information and evidence necessary to substantiate a claim 
for service connection, as the Veterans Claims Assistance Act 
of 2000 (VCAA) requires.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  The letters notified the 
veteran of his and VA's respective burdens to produce and 
obtain information to substantiate the service connection 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letters advised him to submit the necessary evidence, which 
is reasonably understood to include evidence in his 
possession.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Whereas VA provided the notice the VCAA requires of VA, such 
notice was not required again in response to the veteran's 
subsequent notice of disagreement with the initial rating and 
claim for a higher rating.  VAOPGCPREC 8-2003.  VA performed 
all other development required by statute and regulation, 
obtaining evidence and examining the veteran.  38 U.S.C.A. 
§ 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.159(c), 19.26 
(2004).


ORDER

An initial disability rating higher than 10 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


